DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Restriction/Election of Species
The Election filed December 6/2/2021;12/1/2021  in response to the Office Action of 4/2/2021;10/1/2020  is acknowledged and has been entered.  Applicant’s election without traverse of the following species is acknowledged: type of subjects: undergoing cardiovascular surgery before evaluation for the marker, RIFLR 0; type of sample urine obtained subsequent to a cardiac surgery species type of clinical outcome:risk for developing AKI within 24 hours from which the sample is obtained to RIFLE I; with  2-fold higher odds ratio and 1 ng.ml threshold; type of assay: a single assay.  Claims  2, 7-8, 22 have been withdrawn. As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.
Claims 1-12, 19-26 are pending.   Claims 1, 3-6, 9-12, 19-21, 23-26 are currently under consideration in view of the elected species. 
Specification
The use of the trademark has been noted in throughout this application as for example the use of  Beckman ACCESS®, Abbott AXSYM®, Roche ELECSYS®, Dade Behring STRATUS® systems [0067].  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The entire 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the method of claim 20, further comprising performing the cardiac surgery which renders the scope of the claim vague as it is not clear how the cardiac surgery occurs is performed subsequent to obtaining samples post cardiac surgery  which is recited in the base claim.  It is not clear as to whether the scope of the claim encompasses a second surgery and when the samples are obtained  post-surgery and is therefore not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
It is noted that Chitinase-3-like protein 1 is also known as YKL-40(http://www.uniprot.org/uniprot/P36222)

Claims 1, 3-6, 9-12, 19-21, 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Anderberg et al., (W0/2010048346, IDS Reference ) in view of Maddens et al (IDS reference) or Brix et al (European Journal of clinical investigations, 2011, vol 41, p589-596, IDS reference) or Elias et al.(US 2013/0035290, IDS Reference).
Anderberg et al.  disclose throughout the patent and especially in Abstract a method for evaluating renal status and in a subject (methods for evaluating renal function in a subject, paragraph [0023]), comprising: performing one or more assays configured to detect one or more biomarkers (abstract; claim1) on a body fluid sample i.e. urine [0041] obtained from the subject within 24 hours of the time at which the sample was obtained   to provide an assay result([0022]Figures) or composite results [0001]. Anderberg et al.  teach correlating the assay result(s) to the renal status of the subject (paragraph [0025]), by using the assay result to assign the patient to a predetermined subpopulation of individuals having a known predisposition of a future Anderberg et al. further teach assigning a likely hood that a subject will progress to a RIFLE stage, wherein the subject selected for evaluation is in O or R RIFLE  stage and monitored to assign likelihood for progression [0035][0036][00109].   Anderberg et al. teach the subject is selected for evaluation based on risk factors as for example intrinsic renal  acute tubular injury caused by ischemia due to surgery [0004] table, wherein surgery can be cardiac surgery i.e. coronary artery bypass,[0023]   pre-renal i.e. diagnosis of sepsis [0023] in preferred risk stratification embodiments. 
Anderberg et al. teach selecting thresholds to separate first and second subpopulations wherein the first population is more predisposed to risk for AKI than the second subpopulation,  with odds ratios higher than 2 [0039].  
Anderberg et al. do not disclose detecting Chitinase-3-1ike protein 1.
Elias et al teach Chitinase-3-1ike protein 1 as a biomarker for the degree of kidney injury and as a critical mediator of reparative response in kidney (abstract). In one embodiment, Elias et al teach methods for detecting diagnosing, prognosing and monitoring the risk of acute kidney injury (AKI) by measuring the levels of Chitinase-3-1ike protein 1 in a sample from a subject, [0034] [0093] wherein the sample can be urine [0047] wherein subjects at risk are subjects in the clinical settings such as sepsis, cardiopulmonary bypass can lead to acute renal injury  [0004].  Elias et al teach Chitinase-3-1ike protein 1 is upregulated in response to renal tubular injury and has a protective role in inhibiting tubular injury [0092], wherein levels in urine are elevated in subjects at risk as compared to subjects not at risk [0097] which reads to a subpopulations of subjects less to develop AKI.   Detection of Chitinase-3-1ike protein 1 Ellas et al teach of Chitinase-3-1ike protein 1 is required for normal renal response to injury [0239]-[0258] suggesting to one of ordinary skill in the art that altered marker levels are  involved in the pathogenesis of such diseases.  Elias et al further teach Chitinase-3-1ike protein 1 as a biomarker for predicting recovery from acute renal injury [0007] [0257] which reads on non-occurrence of future acute renal injury.  
Maddens et al  teach throughout the publication and especially in Abstract detecting urinary Chitinase-3-1ike protein 1 wherein an increased level  (Figures 6 and 6S ) is  associated sepsis complications (Abstract, page 122 last paragraph) i.e AKI, which reads to future injury to the renal function. 
Brix et al teach throughout the publication and especially in Abstract  and Figure 1, YKL-40 significantly different and correlating with increasing albuminuria in diabetic patients wherein albuminuria is a predictor of diabetic nephropathy (page 589left column) which would inherently result in future injury to the renal function. 
It would have been obvious to a person of ordinary skill in the art, at the time the invention, to use the method of Anderberg, to additionally include performing an assay to detected Chitinase-3-1ike protein 1 for evaluating renal status of the critically ill sepsis patients as taught in Maddens et al. or for evaluating renal status in diabetic patients with albuminuria as taught in Brix et al or in patients following cardiac surgery or sepsis or  transplantation as taught in  Ellas et al.   One would be motivated to do so, because Anderberg teach testing the same markers useful in diagnosis of AKI as markers of risk to predict future risk of acute kidney injury to the renal function (see tables, figures, “0 h” prior to AKI is equivalent to diagnosis while for example “24h” prior Ellas et al.     
It would have been obvious to a person of ordinary skill in the art, at the time the invention, to detect levels of Chitinase-3-1ike protein 1 in urine as taught in Ellas et al. wherein urine sample are obtained post cardiac surgery to determine risk for AKI within 24 hours from which the sample is obtained with the method of Anderberg, because both Anderberg, and Ellas et al. disclose cardiac surgery is a risk for AKI, wherein methods for obtaining urine samples at for example 24, 48 hours post-surgery are disclosed in Anderberg (example 2) 
It would have been within reasonable expectation of success to one ordinary skilled that Chitinase-3-1ike protein 1 levels would correlate with risk for future injury to the renal function as claimed, albeit with similar results  as shown in the instant specification and as claimed i.e. threshold, odds ratios for risk of progression to RIFLE I  because this marker has been known associated with risk and severity of acute renal  injury and predicting recovery from acute renal injury as taught in Ellas et al, sepsis and complications thereof i.e. AKI stages that results in future injury to the renal function as taught in  Maddens et al. (Figures 6,6S) and also has been known and associated with  increasing albuminuria in diabetic patients wherein albuminuria is a predictor of diabetic nephopathy as taught in Brix et a (page 589left column) which would inherently result in future injury to the renal function.   As the marker of the prior art is indistinguishable from that claimed, it would be expected to produce the same results as claimed using the same methods and subjects.
It would have been within reasonable expectation of success to one ordinary skilled that Chitinase-3-1ike protein 1 levels would correlate with risk for future injury to Ellas et al  and cardiac surgery  is known to cause ischemia leading to with tubular injury as taught in Anderberg.   Selecting critically ill subpopulations binned based criteria of either sCr or UO criteria, sCR, UO to correlate with the marker level would have been obvious as taught in Anderberg. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741(2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements i.e.  urinary Chitinase-3-1ike protein 1 as taught in Ellas et al, Maddens et al or Brix et al according to known methods as taught in Anderberg  that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Further, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20, 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 

Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, claims are directed to an abstract idea, because “evaluating renal status” (claim 19) comparing the assay results to a threshold (claim 24) reads on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. or target data in Ambry and Myriad CAFC.  
1989)).    Steps  of comparing levels or measurements to a reference also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  
Calms 24 is directed the naturally occurring correlation between the presence of a level of Chitinase-3-1ike protein 1 that is detected in response to acute renal failure.  Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. 
In this case, evaluating renal status and correlating to risk  without more, is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed depending on the results of the assay. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation.  While claim 23 recites performing a cardiac surgery, the step is not performed in response to the judicial exception i.e. the detected level; this step does not integrate the judicial exceptions into a practical application.  Rather, the claims merely inform a relevant audience about the judicial exception, at most amounting to a suggestion that the doctor should take those laws into the account when treating the patient  
 See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
 There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception

Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
The claimed invention covers elements or steps that are well understood, purely conventional and routinely taken by others in order to apply the natural principle.  
In particular, the step of detecting i.e. a marker level in in the urine  of a subject not in AKI not in acute renal failure i.e. RIFLE 0,  is recited at a high level of generality and is not limited, for example, to a specific testing technique or reagent.   Assays to detect may be performed using any assay technique and therefore fails to impose meaningful limits on the claim scope. 
It is routine and conventional measure a biomarker with conventional techniques  in the urine of such subjects and treat for acute renal injury with for example renal replacements therapy and wherein urine samples are obtained post cardiac surgery as cited above,  and in addition see  WO2010/059996 (whole patent, see example 2) 
Further, Chitinase-3-1ike protein 1.is known to exist in the urine and serum/plasma  of the human body including in subject not in acute renal failure and to fluctuate in response to in conditions associated with the increase of inflammatory cytokines in various diseases and pathologies as for example sepsis (Hatori et al SHOCK, Vol. 32, No. 4, pp. 393Y400, 2009, IDS reference), diabetes, chronic inflammatory diseases, rheumatoid arthritis (RA) Chitinase-3-1ike protein 1 is an autoantigen, various cancers  Clinical Chemistry 2003, 49,No10 pages 1685-1688, IDS), liver fibrosis (Johansen et al., 2000.Journal of Hepatology 2000; 32: 91l-920, IDS ) wherein treatment with an antibody specific to the marker the marker can be useful for preventing such conditions (US 2009/0175870) suggesting to one of ordinary skill in the art that the marker are involved in the pathogenesis of such diseases. In addition, the specification discloses devices and methods for performing the assay using antibodies are well known in the art [0042]
In order to establish that the claimed invention is "significantly different", Applicant must show that the additional limitations recite something meaningful that add something of significance to the judicial exception. In the instant claims, the generic binding assay recited in the claim is a routine and conventional test used to measure biomarkers.  Furthermore, the steps of using the assay result to assign the patient to a predetermined subpopulation of individuals having a known pre-disposition for current renal injury and deciding a course of treatment amount to no more than observing a correlation and applying the assay result to make a correlation. The dependent claims also do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. 
The claim does not include any active steps that would constitute a practical application, i.e. steps that apply, rely on or use the judicial exception in a manner such that the claims amount to significantly more than the judicial exception itself. No action 
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-6, 9-12, 19-21, 23-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 USPAT 10,473,671, referred as ‘671
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite methods recite detecting the same marker and correlating to AKI and treating with the same agents.  Claims 1-12  of ‘‘671 anticipate claims 1, 3-6, 9-12, 19-21, 23-26 of the instant application because the ‘671
Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641